Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is filed in response to Applicant Arguments/Remarks Made in an Amendment filed 12/03/2020.
	Claims 1, 4, 5, 9-11, 14, 15, 19, and 20 are amended. 
Claims 1, 4-6, 9-11, 14-16, and 19-24 remain pending. 

Response to Arguments
	Argument 1, Winer does not teach “a plurality of camera setting areas circularly surrounding the general capturing button”.
	Response to Argument 1, in light of the amendments, thee is ground for a rejection based on new prior art (U.S. Patent Publication Application NO. 20160044234 “Huang”, in light of U.S. Patent Publication Application NO. 20140028885 “Ma”, in light of U.S. Patent Publication Application NO. 20150103002 “Yoon”, and further in light of U.S. Patent Publication Application NO. 20160366344 “Pan”), and applicants arguments regarding Winer reference are not relevant to the updated rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10, 11, 14-16, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20160044234 “Huang”, in light of U.S. Patent Publication Application NO. 20140028885 “Ma”, in light of U.S. Patent Publication Application NO. 20150103002 “Yoon”, and further in light of U.S. Patent Publication Application NO. 20160366344 “Pan”.
Claim 1:
 Huang teaches a mobile terminal, comprising: 
a touch screen (i.e. Fig. 1, touch screen 10);	a sensing unit (i.e. Fig. 1 detecting module 120);	a camera (i.e. Fig. 1 image capturing module 130); and	a controller (i.e. Fig. 1, processing unit 30) configured to: 
execute a camera application (i.e. para. [0029], Fig. 1-2, the displaying module 110 may first display the first object on the touch screen 10, where the first object is a feature icon corresponding to image capture), output a first camera preview (i.e. para. [0034], Fig. 3(a), the touch screen 10 may display an adjustment interface 300 including …a focused image 310a) and a general image capturing button (i.e. Fig. 5, para. [0042], image capture 510) on the touch screen (i.e. para. [0041], touch screen 10), determine a plurality of camera settings (i.e. para. [0041], the image capturing device 100 may include a plurality of parameter settings such as brightness, contrast, saturation, sharpness, and so forth)
display a variable image capturing button (i.e. para. [0042], FIG. 5 illustrates a schematic diagram for operating an adjustment interface) on the touch screen (i.e. para. [0041], touch screen 10) based on the plurality of determined camera settings (i.e. para. [0042], display module 110 displays five parameter icons corresponding to brightness 511, contrast 512, saturation 513, AF value 514, and sharpness 515 on an adjustment interface 500), the variable image capturing button including the general image capturing button at a center thereof (i.e. it is noted in Fig. 5, that image capture 510 is at the center of the adjustment interface), and having a plurality of camera setting areas circularly surrounding the general image capturing button (i.e. it is noted in Fig. 5, that brightness 511, contrast 512, saturation 513, AF value 514, and sharpness 515 circularly surround image capture 510 on adjustment interface 500), each camera setting area including a respective one of the plurality of determined camera settings (i.e. para. [0041], the image capturing device 100 may include a plurality of parameter settings such as brightness, contrast, saturation, sharpness, and so forth).
While Huang teaches to determine a plurality of camera settings, Huang does not explicitly teach 

	However, Ma teaches 
to determine a plurality of camera settings (i.e. the display device may show 3, 4, 5, 6 or more different buttons, each designed to capture the scene of interest; para. [0021]) based on information on a subject contained in the first camera preview (i.e. each designed to capture the scene of interest with different camera settings; para. [0021]).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining a plurality of camera settings based on information on a subject contained in the list camera preview, to Huang’s image capturing interface with determining a plurality of camera settings based on information on a subject contained in the list camera preview as taught by Ma. One would have been motivated to combine Ma with Huang, and would have had a reasonable expectation of success as the combination optimizes capture and processing settings for a particular image scene, such as a portrait or a low light scene (Ma, para. [0004]).
While Huang teaches a variable image capturing button, Huang and Ma do not explicitly teach 
in response to a single touch input to the variable image capturing button, sequentially capture a plurality of images corresponding to the first camera preview as many as a number of the plurality of camera setting areas by sequentially applying the 
However, Pan teaches 
in response to a single touch input  to the variable image capturing button (i.e. a shooting request is received; para. [0116]), sequentially capture a plurality of images corresponding to the first camera preview as many as a number of the plurality of camera setting areas (i.e. If at least two of the plurality of filter areas are selected and a shooting request is received, the processor may continuously capture as many images as the number of selected filter areas, and apply a filter effect corresponding to each of the selected filter areas to each of the captured images, to generate a plurality of resulting images; para. [0116]) by sequentially applying the respective one of the plurality of determined camera settings (i.e. capture as many images as the number of selected filter areas; para. [0116]) to the first camera preview (i.e. an image on the display 260; para. [0119]) for each image of the plurality of images (i.e. FIG. 14 is a diagram illustrating resulting images 1410, 1420 and 1430 generated by applying a plurality of selected filter effects to respective images that have been continuously captured as many times as the number of filter effects; para. [0145]).  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add sequentially capturing a plurality of images corresponding to the first camera preview as many as a number of the plurality of camera setting areas, to Huang-Ma’s image capturing interface with sequentially capturing a plurality of images corresponding to the first camera preview as many as a 
Huang, Ma, and Pan do not explicitly teach wherein the controller is further configured to: 
display the general image capturing button as a main button and a moving capturing button as a sub button, when the camera application is executed, and display the video capturing button as the main button and the general image capturing button as the sub button, when movement of the subject is sensed.
However, Yoon teaches 
wherein the controller is further configured to: 
display the general image capturing button as a main button and a moving capturing button as a sub button, when the camera application is executed (i.e. it is noted in Fig. 3, that shutter region 323 contains a button for switching the operation from an image mode to a video mode in the upper right corner, wherein the current image mode displays the image button as the main button), and 
display the video capturing button as the main button (i.e. para. [0115], Fig 11, switching and changes a shutter button into a record button 1130) and the general image capturing button as the sub button, when movement of the subject is sensed (i.e. para. [0112][116], the controller 180 determines a moving level of the tracking target subject in the preview image. If the determined moving level is greater than a threshold value (Yes in S1030), the controller 180 can change a photograph mode into a burst mode or a video mode (S1040)).
wherein the controller is further configured to: 
resize the general image capturing button (i.e. it is noted in para. [0116], Fig. 11, that the shutter button is changed into a record button, wherein it would have been obvious to one of ordinary skill in the art to apply the same method to have the shutter button changed into a panoramic button in response to the motion of a mobile terminal) movement of the mobile terminal is sensed (i.e. para. [0120], FIGS. 13 to 15, by which a panoramic photographing can be performed automatically in consideration of a motion of a mobile terminal).  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add displaying the video capturing button as the main button and the general image capturing button as the sub button, when movement of the subject is sensed, to Huang-Ma-Pan’s image capturing interface with displaying a video capture button when target movement is sensed as taught by Yoon. One would have been motivated to combine Yoon with Huang-Ma-Pan, and would have had a reasonable expectation of success as the combination allows photographing to be performed more pleasantly and conveniently by switching a general photograph mode to a burst mode or a video mode automatically (Yoon, para. [0112]).

Claim 4:
	Huang, Ma, Pan, and Yoon teach the mobile terminal of claim 1.
Ma further teaches
image capturing button is a long-touch input (i.e. para. [0032], the user presses and holds context-specific shutter button 116, then the color/exposure settings optimized for a sunset scene will be applied to a preview image displayed in the image display portion 112) .  

Claim 5:
Huang, Ma, Pan, and Yoon teach the mobile terminal of claim 4.
Ma further teaches wherein if a short touch (i.e. tapping a shutter button once; para. [0054]) input to the variable image capturing button (i.e. default shutter button 118; para. [0030]) is sensed (i.e. Selection of one of the shutter buttons indicates to the device 100 which settings the user would like to use for image capture; para. [0031]), the controller is further configured to capture an image corresponding to the first camera preview without applying the plurality of camera settings (i.e. The default shutter button 118 is configured to capture images with default shutter settings; para. [0030]).  

Claim 6:
 Huang, Ma, Pan, and Yoon teach the mobile terminal of claim 5.
 wherein the long-touch input is longer (i.e. para. [0054], pressing and holding a shutter button) than the short-touch input (i.e. para. [0054], tapping a shutter button once, by which the user indicates a desire to see a preview image of the target scene with the settings associated with the shutter button applied).  


Claim 10:
Huang, Ma, Pan, and Yoon teach the mobile terminal of claim 1.
Ma further teaches
 wherein the variable image capturing button is output the information on the subject contained in the first camera preview and location information of the mobile terminal (i.e. the context-specific shutter button 116 may be displayed, corresponding to capture and/or post-processing settings associated with the context; para. [0030]) and location information of the mobile terminal, 
Yoon further teaches
wherein the variable image capturing button is output to an area in which the general image capturing button was located (i.e. para. [01116], and changes a shutter button into a record button) based on at least one of the movement information of the mobile terminal (i.e. para. [0120], FIGS. 13 to 15, by which a panoramic photographing can be performed automatically in consideration of a motion of a mobile terminal).  

Claim 11:
Claim 11 is the method claim of claim 1, and is rejected for similar reasons 

Claim 14:
Claim 14 is the method claim of claim 4, and is rejected for similar reasons.

Claim 15:
Claim 15 is the method claim of claim 5, and is rejected for similar reasons.

Claim 16:
Claim 16 is the method claim of claim 6, and is rejected for similar reasons.

Claim 20:
Claim 20 is the method claim of claim 10, and is rejected for similar reasons.
 
Claim 21:
Huang, Ma, Pan, and Yoon teach the mobile terminal of claim 1.
Ma further teaches wherein the plurality of camera settings are automatically determined by the mobile terminal to improve capturing of a subject contained in the first camera preview (i.e. The context estimation component may recommend a capture mode having settings substantially optimized for the estimated context of the scene; para. [0008]).
.  
Claim 22:
Claim 21 is the method claim of claim 21, and is rejected for similar reasons.

Claims 9 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20160044234 “Huang”, in light of U.S. Patent Publication Application NO. 20140028885 “Ma”, in light of U.S. Patent Publication Application NO. 20150103002 “Yoon”, and further in light of U.S. Patent Publication Application NO. 20160366344 “Pan” as applied to claims 1 and 10 above, and further in view of U.S. Patent Publication Application NO. 20140063313 “Choi”.
Claim 9:
Huang, Ma, Pan, and Yoon teach the mobile terminal of claim 1.
Huang, Ma, Pan, and Yoon teach do not explicitly teach
wherein if the image capturing is completed, the controller is further configured to eliminate the variable image capturing button from the touch screen and output the general image capturing button on the touch screen.  
However, Choi teaches 
wherein if the image capturing is completed, the controller is further configured to eliminate the variable image capturing button from the touch screen and output the general capturing button on the touch screen (i.e. a prescribed function may be displayed only in the capturing button, but may disappear from other parts while the prescribed function is being executed; para. [0163]).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to eliminate the variable image capturing button from the touch screen and output the general image capturing button on the touch screen, to Huang-Ma-Pan-Yoon’s image capturing interface with to eliminate the variable image capturing button from the touch screen and output the general image capturing button on the touch screen as taught by Choi. One would have been .

Claim 23 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20160044234 “Huang”, in light of U.S. Patent Publication Application NO. 20140028885 “Ma”, in light of U.S. Patent Publication Application NO. 20150103002 “Yoon”, and further in light of U.S. Patent Publication Application NO. 20160366344 “Pan” as applied to claims 1 and 10 above, and further in view of U.S. Patent Publication Application NO. 20100318941 “Yamada”.
Claim 23:
Huang, Ma, Pan, and Yoon teach the mobile terminal of claim 1
While Ma further teaches wherein the plurality of camera settings includes at an HDR function.
Neither Huang, Ma, Pan, nor Yoon teach 
wherein the plurality of camera settings includes a timer function, and an ISO mode.  
However, Yamada teaches,
wherein the plurality of camera settings includes a timer function, and an ISO mode (i.e. para. [0052], The icon D50 is provided to allow the user to determine the setting of an operation mode option about an ISO sensitivity, which may include an automatic ISO sensitivity, an ISO100 sensitivity, and an ISO200 sensitivity).  


Claim 24:
Claim 24 is the method claim of claim 23, and is rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171